 Case 1:18-cr-00608-RMB Document 91 Filed 09/07/21 Page 1 of 1 PageID: 1084




DOCUMENT ELECTRONICALLY FILED



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA            :    Crim. No. 18-608 (RMB)

            v.                      :

STERLING WHEATEN                    :    NOTICE OF WITHDRAWAL


            PLEASE TAKE NOTICE that Rachael A. Honig, Acting United

States Attorney for the District of New Jersey, Norman Gross, Assistant U.S.

Attorney, is withdrawing his appearance for the United States of America in

the above-captioned matter.



                                    RACHAEL A. HONIG
                                    Acting United States Attorney

                                     s/Norman Gross
                                    By: NORMAN GROSS
                                        Assistant U.S. Attorney


Dated: September 7, 2021
